
	

113 HR 2730 IH: Safe And Fair Environment on Highways Achieved through Underwriting Levels Act of 2013
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2730
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. Cartwright (for
			 himself, Mrs. Napolitano,
			 Mr. Braley of Iowa,
			 Mr. Sires,
			 Mr. Lewis,
			 Mr. Fattah, and
			 Mr. Scott of Virginia) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, with respect to
		  minimum levels of financial responsibility for the transportation of property,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe And Fair Environment on Highways Achieved through
			 Underwriting Levels Act of 2013 or the
			 SAFE HAUL Act of 2013.
		2.Minimum financial
			 responsibility for transporting property
			(a)In
			 generalSection 31139(b)(2)
			 of title 49, United States Code, is amended by striking
			 $750,000. and inserting $4,422,000 and the Secretary, in
			 consultation with the Bureau of Labor Statistics, shall adjust such amount
			 annually for inflation relating to medical care..
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date that is 180 days after the date of enactment of this Act.
			
